      Case 4:18-cv-01458 Document 17 Filed on 08/19/21 in TXSD Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

RUSORO MINING LIMITED,           §
                                 §
      Plaintiff,                 §
VS.                              §                   CIVIL ACTION NO. 4:18-CV-01458
                                 §
BOLIVARIAN REPUBLIC OF VENEZUELA §
and                              §
PETROLEOS DE VENEZUELA, S.A.     §
and                              §
PDV HOLDING, INC., et al,        §
                                 §
      Defendants.                §

                                      NOTICE OF SETTING

       The parties are hereby notified that a status conference is set for August 23, 2021 at 8:45

a.m. and will be handled as a telephone conference. The parties are directed to contact the Court

at the number provided in order to participate in the conference call.



                              Conference number: 713-250-5126

                              Conference ID: 45126#

                              Conference Password: 13579#




Date: August 19, 2021                                        NATHAN OCHSNER, CLERK

                                                             By: C. Horace, Case Manager to
                                                                 Judge Kenneth M. Hoyt




1/1
